Citation Nr: 1108241	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-39 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right knee traumatic osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1969 to March 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Louis, Missouri, Regional Office, which established service connection for a right knee disorder; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 4, 2006.  In November 2007, the Montgomery, Alabama, Regional Office (RO) recharacterized the Veteran's right knee disorder as right knee traumatic osteoarthritis evaluated as 10 percent disabling.  In November 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected right knee disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 10 percent for the Veteran's right knee traumatic osteoarthritis.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  






REMAND

The Veteran asserts that an initial evaluation in excess of 10 percent is warranted for his right knee arthritic disorder.  At the November 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran and his spouse testified that R. D. G., M.D., had treated the Veteran's right knee in 2008 and recommended that he undergo a right total knee replacement.  Clinical documentation of the cited private treatment is not of record.  

In reviewing the claims file, the Board observes that clinical documentation from Dr. G. pertaining to treatment of the Veteran after March 2006 is not of record.  VA should obtain all relevant VA and private clinical documentation, which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right knee arthritic disability after March 2006 including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, contact R. D. G., M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  Any response to these requests should be memorialized in the VA claims file.  

2.  Request that copies of all VA clinical documentation pertaining to the Veteran's treatment, not already of record, from August 2002 to the present, to be forwarded for incorporation into the record.  

3.  The AMC should then readjudicate the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for his right knee traumatic osteoarthritis.  If the benefit sought on appeal remains denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  





	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

